          Case: 1:19-cv-02411-JG Doc #: 16 Filed: 03/19/20 1 of 1. PageID #: 207



                         IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


CORRIONNE LAWRENCE,                                       Case No. 1:19-cv-02411
                         Plaintiff,
                                                          Judge James S. Gwin
    vs.
CUYAHOGA COUNTY, et al.                                   Magistrate Judge David A. Ruiz

                         Defendants.

                STIPULATED NOTICE OF DISMISSAL UNDER CIV. R. 41(a)(1)(A)(ii)

          The matter having been settled, Plaintiff respectfully dismisses this matter against all

Defendants, with prejudice, each party to bear its own costs.

 Dated: March 19, 2020                                Respectfully submitted,

 /s/Ashlie Case Sletvold                              /s/Brendan D. Healy [per consent]
 Ashlie Case Sletvold (0079477)                       Brendan D. Healy (0081225)
 Subodh Chandra (0069233)                             216.443-6447
 Brian Bardwell (0098423)                             bhealy@prosecutor.cuyahogacounty.us
 THE CHANDRA LAW FIRM LLC                             Michael J. Stewart (0082257)
 The Chandra Law Building                             216.443.6673
 1265 W. 6th St., Ste. 400                            mjstewart@prosecutor.cuyahogacounty.us
 Cleveland, OH 44113                                  CUYAHOGA COUNTY
 216.578.1700 Phone                                   PROSECUTOR’S OFFICE
 216.578.1800 Fax                                     The Justice Center, Court Tower
 Ashlie.Sletvold@ChandraLaw.com                       1200 Ontario Street, 8th Floor
 Subodh.Chandra@ChandraLaw.com                        Cleveland, OH 44113
 Brian.Bardwell@ChandraLaw.com
                                                      Counsel for Defendants
 Counsel for Plaintiff




                                               Page 1 of 1
